Title: To George Washington from Betty Washington Lewis, 18 May 1790
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
May the 18th 1790

my being absent from Home for Six weeks is the reason of my not writing to you sooner, I was on a Visit to my Son Lawrence In Essex at the time I Expect’d his wife to lyin, Pore thing it Prove’d fatal to her, she was takein with Fits and died in twelve Ours without being Deliver’d, he lost a very good wife and with her all the Fortune as she was not of age to make a Right to any Part.
We have not yet settled the accompts of my Mothers Estate Some not Prov’d, and One Hogshead of Tobacco belonging to the Estate not Sold as the Price is very low I thaught it better to wait as there was a Prospect of its riseing, the last Letter I Receiv’d from Robert mentions his accompany’g Mr Lear to New Hampshire I hope it was not without your approbation, I have Inclos’d a letter to him, as I Expect he is returned by this. my sincar Love and Best wishes attend you and my Sister Washington and Children. I am Dear Brother your affectionate Sister

Betty Lewis



N.B. when the accpts is made out and settled I shall have them sent you.

